Terminal Disclaimer
The terminal disclaimer was not signed properly, thus the terminal disclaimer was disapproved. 
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 5/12/2021, which has been entered and made of record. Claims 21-24, 26-28, 30-37, and 39-43 are pending, with claims 21, 28, and 34 being independent. Claims 21, 26, 28, 30, 34, and 39 have been amended. Claims 25, 29, and 38 are canceled. Claims 41-43 are newly added. The double patenting rejection is maintained due to the terminal disclaimer is disapproved. 
Claim Objections
Claim 41, 43 are objected to because of the following informalities:  
Regarding claim 41, “is determine” in line 3 might be corrected as “is determined”;
Regarding claim 43, “is determine” in line 2 might be corrected as “is determined”;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 20160086299) in view of Kurabayashi et al. (US 20110161974).
Regarding claim 21, Sharma discloses A general-purpose graphics processing unit (Sharma, fig.2, the architecture 40) comprising: 
a processing array including multiple compute blocks, each compute block including multiple processing clusters, wherein each of the multiple processing clusters includes a set of compute units, each compute unit is the set of compute units including a general-purpose graphics processing core (Sharma, fig.2, [0033] Further, the Slice portion of the architecture can be divided into two functional blocks, pixel pipe 52 and compute clusters 50. As mentioned before, the pixel pipe contains the rasterization, depth and color cluster while the compute cluster encompasses the array of Execution Units (EU) 54 used for executing programmable shaders. Finally, similar architecture generations try to satisfy diverse market segments--i.e. from phone/tablet solution to high-end gaming computers. Thus, same architecture generation might have products that have different numbers of compute clusters and Slices. Therefore, as shown in fig.2, a processing array including multiple compute blocks (slices 46), each compute block including multiple processing clusters (compute clusters 50), and each processing cluster includes a set of compute units); and
a scheduler microcontroller including a thread dispatch unit (fig.2, global thread dispatch), the thread dispatch unit to dispatch threads of a first workload and a second workload to the multiple compute blocks (Sharma, fig.2, UNSLICE 38.  [0027] The GPU is a unified shader model including three parts : Unslice, Slice and Uncore. [0032] As shown in FIG. 2, the geometry pipeline 36 from VF stage to the simple cull stage is present in the Unslice portion 38 of the architecture 40. Therefore, the Unslice includes the global thread dispatch. 
On the other hand, Sharma fails to explicitly disclose but Kurabayashi discloses a thread dispatch unit (fig.2, task allocator unit 230) to dispatch threads of a first workload and a second workload to the multiple compute blocks based on respective parallelism metrics associated with the workloads, wherein the thread dispatch unit, based on the respective parallelism metrics, is to determine a thread distribution pattern to distribute threads of the first workload and the second workload to the multiple compute blocks, (Kurabayashi, [0025] the allocation strategy may include i) One-to-One, ii) One-to -Many, iii) Many-to-One, and iv) Many-to -Many. [0029] The strategy "Many-to-Many" is to allocate multiple tasks to multiple processor cores to execute them simultaneously. [0035] Thus, the allocation strategy may be determined, based on other attributions of the task, such as CPU usage, parallelism of those applications, the like or combinations thereof. [0038] The task allocator unit 230 may be configured to allocate one or more tasks to one or more processor cores, based at least in part on the allocation strategy selected by the task analyzer unit 210. [0047] Then, at block 410, the task ,
the thread dispatch unit to determine to distribute the threads of the first workload via a first distribution pattern and distribute the threads of the second workload via a second distribution pattern that is different from the first distribution pattern (Kurabayashi, [0038] The task allocator unit 230 also may be configured to prepare threads and/or processes for executing tasks based on the allocation strategy. Claim 9, A task scheduling device as recited in claim 1, wherein the allocation strategy includes allocating multiple tasks to a single processor core. Claim 10, the allocation strategy includes allocating multiple tasks to multiple processor cores. Therefore, for multiple tasks, the task allocator distributes the tasks via one of a first pattern in claim 10 or a second pattern in claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kurabayashi and Sharma, to include all limitations of claim 21. That is, applying the allocation strategy of Kurabayashi to the dispatch unit of Sharma. The motivation/ suggestion would have been This strategy should be effective to perform multiple tasks that have high-level parallelism and involve network communications with large latency (Kurabayashi, [0029]).
Regarding claim 22, Sharma in view of Kurabayashi discloses The general-purpose graphics processing unit as in claim 21.
 On the other hand, Sharma fails to explicitly disclose but Kurabayashi discloses the first distribution pattern includes to distribute the threads of the first workload across the multiple compute blocks and the second distribution pattern includes to concentrate threads within one of the multiple compute blocks (Kurabayashi, Claim 9, the allocation . The same motivation of claim 21 applies here.
Regarding claims 34, 35, they are interpreted and rejected under similar reason as claims 21, 22, respectively. 
Claim(s) 23, 27, 36, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 20160086299) in view of Kurabayashi et al. (US 20110161974) and Borlick et al. (US 20180074851). 
Regarding claim 23, Sharma in view of Kurabayashi discloses The general-purpose graphics processing unit as in claim 22.
On the other hand, Sharma in view of Kurabayashi fails to explicitly disclose but Borlick discloses wherein the thread dispatch unit is to distribute the threads of the first workload across the multiple compute blocks based on a set of data locality boundaries associated with the threads of the first workload and a list of memory addresses that are active within the multiple processing clusters of the compute blocks during distribution of the threads of the first workload (Borlick, “[0006] Provided are a computer program product, system, and method for determining memory access categories to use to assign tasks to processor cores to execute. [0015] When processing a task, a task dispatcher determines a memory access category of a plurality of memory access categories to which the processed task is assigned and dispatches the processed task to the core assigned the determined memory access category. A memory access category may be defined as a memory address range. In this way, tasks operating in a same memory address range of the system memory are assigned to a same core associated with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Borlick into the combination of Kurabayashi and Sharma, to include all limitations of claim 23. That is, applying the dispatching method of Borlick to dispatch the threads of the first workload of Kurabayashi and Sharma. The motivation/ suggestion would have been to provide improved techniques for assigning tasks to cores to reduce cache access latency (Borlick, [0015]).
Regarding claim 27, Sharma in view of Kurabayashi discloses The general-purpose graphics processing unit as in claim 21.
On the other hand, Sharma in view of Kurabayashi fails to explicitly disclose but Borlick discloses wherein the set of data locality boundaries define one or more subsets of threads of the first workload, the one or more subsets of threads to access a set of addresses within an address range (Borlick, “[0015] When processing a task, a task dispatcher determines a memory access category of a plurality of memory access categories to which the processed task is assigned and dispatches the processed task to the core assigned the determined memory access category. A memory access category may be defined as a memory address range. In this way, tasks operating in a same memory address range of the system memory are assigned to a same 
Regarding claims 36, 40, they are interpreted and rejected under similar reason as claims 23, 27, respectively. 
Claim(s) 24, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 20160086299) in view of Kurabayashi et al. (US 20110161974), and further in view of Govindan et al. (US 20160321183).
Regarding claim 24, Sharma in view of Kurabayashi discloses The general-purpose graphics processing unit as in claim 22.
On the other hand, Sharma in view of Kurabayashi fails to explicitly disclose but Govindan discloses the power management unit is to request to power gate unused compute resources within one or more of the multiple compute blocks (Govindan [0022] Using the predicted idle mode duration provided by the prediction unit 148, the power management unit 146 determines whether to place an idle processor core into a low power state. [0023] Typically, the power management unit 146 places an idle processor core into a low power state by one or both of power gating or clock gating the power domain of the processor core. The power management unit 146 may power gate a processor core by controlling the voltage regulator 122 via the corresponding bit of the SetV signal to drop the supply voltage provided to the processor core to a level below a minimum retention threshold of the circuitry of the processor core or to inhibit the supply of the supply voltage completely).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Govindan into the combination of Kurabayashi and Sharma. That is, adding the power gating of the idle processor cores in the low power state 
Regarding claim 37, it is interpreted and rejected under similar reason as claim 24. 
Claim(s) 26, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 20160086299) in view of Kurabayashi et al. (US 20110161974), and further in view of Park et al. (US 20130159757).
Regarding claim 26, Sharma in view of Kurabayashi discloses The general-purpose graphics processing unit as in claim 21.
On the other hand, Sharma in view of Kurabayashi fails to explicitly disclose but Park discloses wherein the each of the multiple processing clusters includes a set of compute units, each compute unit in the set of compute units includes a load/store unit. (Park, [0032] In one embodiment, computing system 100 includes one or more processing cores 110 and one or more embedded memory arrays 120. [0033] FIG. 2 illustrates a simplified block diagram of one embodiment of a processor core 110. Illustrated components of processor core 110 include trap logic unit 212, instruction fetch/decode unit 214, execution units 222 and 224, a floating-point and/or graphics unit 230, a load/store unit 240 and memory management unit 250).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park into the combination of Kurabayashi and Sharma, to include all limitations of claim 26. That is, applying the processing core structure of Park to each compute unit of Kurabayashi and Sharma. The motivation/ suggestion would have been to save power consumption for the system (Park, [0028] The present disclosure is generally 
Regarding claim 39, it is interpreted and rejected under similar reason as claim 26. 
Claim(s) 28, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurabayashi et al. (US 20110161974) in view of Li et al. (US 20140092091).
Regarding claim 28, Kurabayashi discloses A method of dispatching threads on a general-purpose graphics processing unit (Kurabayashi, fig.6, “[0014] This disclosure is drawn, inter alia, to methods, apparatus, systems and/or computer program products related to task scheduling. Specifically, this disclosure is drawn to task scheduling in an electronic device that has a multi-processing environment and support for multiple network interface devices. [0017] Such task scheduling device, method, and article can realize parallelized network communication in a smart phone device or the like by adaptively configuring the task scheduling parameters for multiple processor cores”), the method comprising; 
receiving a first parallelism profile for a first workload to dispatch to the general-purpose graphics processing unit; receiving a second parallelism profile for a second workload to dispatch to the general-purpose graphics processing unit, (Kurabayashi, “[0021] The task analyzer unit 210 may be configured to receive one or more submitted tasks (shown as element 205). [0022] The task analyzer unit 210 may be configured to retrieve attributions of a task, such as network interfaces and protocols to be used, latency, data size to communicate, CPU usage, level of parallelism and the like, from a program file which is operatively associated with the task. The program file may be configured to include annotations, which indicate the network interfaces and protocols to be used by the task. [0044] The task analyzer unit 210 may ; 
analyzing the first parallelism profile to determine a thread distribution pattern for the first workload; analyzing the second parallelism profile to determine a thread distribution pattern for the second workload (Kurabayashi, “[0044] The task analyzer unit 210 selects the appropriate task allocation strategy ("One-to-One", "One-to-Many", "Many-to-One", "Many-to-Many") according to the parameters (Latency, Data Size, CPU Usage, Parallelism) by reflecting the parameter table shown in Table 1”); 
determining to use a first thread distribution pattern for the first workload based on the parallelism profile of the first workload, wherein the first thread distribution pattern includes distributing threads of the first workload across multiple blocks of compute units of the general-purpose graphics processing unit (Kurabayashi, “[0029] The strategy " Many-to -Many" is to allocate multiple tasks to multiple processor cores to execute them simultaneously. This strategy should be effective to perform multiple tasks that have high-level parallelism and involve network communications with large latency. [0036] Table 1 shows an example of storing attributions of the task and the associated allocation strategy in accordance with at least some embodiments of the present disclosure. The task analyzer unit 210 may be configured to select an allocation strategy for a task, based on one of or any combination of the attributions of the task regarding latency, data size, CPU usage, and parallelism, by referring to such a table.”); 
determining to use a second thread distribution pattern for the second workload based on the parallelism profile of the second workload, wherein the second thread distribution pattern includes concentrating distribution of the threads of the second workload within a single block of compute units of the general- purpose graphics processing unit (Kurabayashi, “[0028] The strategy " Many-to-One" is to allocate multiple tasks to a single processor core. This strategy may be a conventional CPU scheduling strategy of multi-tasking OS ("Operating System") such as Microsoft Windows, Linux, and the like. This strategy may be, for example, effective to perform multiple tasks that involve network communication with large latency. [0036] Table 1 shows an example of storing attributions of the task and the associated allocation strategy in accordance with at least some embodiments of the present disclosure. The task analyzer unit 210 may be configured to select an allocation strategy for a task, based on one of or any combination of the attributions of the task regarding latency, data size, CPU usage, and parallelism, by referring to such a table.”);  
distributing threads of the first workload according to the first thread distribution pattern; and distributing threads of the second workload according to the second thread distribution pattern (Kurabayashi, “[0038] The task allocator unit 230 may be configured to allocate one or more tasks to one or more processor cores, based at least in part on the allocation strategy selected by the task analyzer unit 210. The task allocator unit 230 also may be configured to prepare threads and/or processes for executing tasks based on the allocation strategy. The task allocator unit 230 may prepare the threads for executing a single task by using multi-core processors. The task allocator unit 230 may also prepare the processes for executing multiple independent tasks by using multi-core processors.”).
On the other hand, Kurabayashi fails to explicitly disclose but Li discloses the first parallelism profile determined during compilation of shader code for the first workload, the first parallelism profile indicating a number of threads to execute for the first workload; the second parallelism profile determined during compilation of shader code for the second workload, the second parallelism profile indicating a number of threads to execute for the second workload (Li, “[0012] the programs are executed in a multi-threaded manner and the graphics engine driver software balances the size and number of threads dispatched to the shader cores to enhance system performance. [0035] The Instruction Length Merge 507 state will perform an action that merges certain threads in a set of threads to transform a shader program containing several threads with few instructions into a program with a smaller number of threads, while retaining the same functionality. [0042] related instructions that perform similar functionality are combined into a single thread at shader compile time, which enhances threading efficiency by grouping common operations and reducing the number of threads pending execution. Additionally, merging related instructions exposes the instructions to additional back end compiler optimizations, increasing the runtime efficiency of the compiled code. Claim 21, the back end shader compiler limits the number of graphics engine execution threads dispatched by a shader unit on the graphics pipeline”. Therefore, the number of merged threads is determined during shader compile time, and related instructions that perform similar functionality correspond to a respective workload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li and Kurabayashi, to include all limitations of claim 28. That is, adding the shader compiler of Li to indicate the number of threads to execute for the first and second workloads of Kurabayashi. The motivation/ suggestion would have been to enhance the computer graphics by allowing the creation of geometrically complex 3D objects for use in the final 3D scene while storing and animating less complex objects using a relatively low number of polygons (Li, [0003]).
Regarding claim 30, Kurabayashi in view of Li discloses The method as in claim 28. 
additionally comprising distributing threads of the first workload in response to determining that the parallelism profile indicates that the first workload has a parallelism above a threshold and distributing threads of the second workload in response to determining that the parallelism profile indicates that the second workload has a parallelism below the threshold (Kurabayashi, Table 1. “[0028] The strategy "Many-to-One" is to allocate multiple tasks to a single processor core. [0029] The strategy "Many-to-Many" is to allocate multiple tasks to multiple processor cores to execute them simultaneously. This strategy should be effective to perform multiple tasks that have high-level parallelism and involve network communications with large latency.  [0036] Table 1 shows an example of storing attributions of the task and the associated allocation strategy in accordance with at least some embodiments of the present disclosure. The task analyzer unit 210 may be configured to select an allocation strategy for a task, based on one of or any combination of the attributions of the task regarding latency, data size, CPU usage, and parallelism, by referring to such a table”. Therefore, referring to table 1, allocation strategy “Many-to-Many” distributes tasks across multiple processor cores when the attributions indicate the parallelism is high. “High” indicates higher than a benchmark level in a comparison. Parallelism “High” indicates the parallelism is above a threshold. Allocation strategy “Many-to-One” concentrates tasks within a single processing core when the attributions indicate the parallelism is low. “Low” indicates the parallelism is below the threshold).
Regarding claim 31, Kurabayashi in view of Li discloses The method as in claim 28. 
On the other hand, Kurabayashi fails to explicitly disclose but Li discloses determining the parallelism profile for the first workload based on data generated during compilation of the shader code for the first workload (Li, fig. 5, “[0012] Described herein are 
Regarding claim 32, Kurabayashi in view of Li discloses The method as in claim 28. 
On the other hand, Kurabayashi fails to explicitly disclose but Li discloses determining the parallelism profile for the second workload based on data generated during compilation of the shader code for the second workload (Li, fig. 5, “[0012] Described herein are embodiments of a graphics engine with shader unit thread load balancing functionality that performs runtime merging of multiple execution threads. In one embodiment, the programs are executed in a multi-threaded manner and the graphics engine driver software balances the size and number of threads dispatched to the shader cores to enhance system performance. [0020] Dispatched commands run via one or more shader arrays 353, 359 containing numerous special purpose cores to process commands from a programmable graphics pipeline. [0031] the number . The same motivation of claim 28 applies here.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurabayashi et al. (US 20110161974) in view of Li et al. (US 20140092091), and further in view of and Borlick et al. (US 20180074851). 
Regarding claim 33, Kurabayashi in view of Li discloses The method as in claim 28. 
On the other hand, Kurabayashi in view of Li fails to explicitly disclose but Borlick discloses distributing threads of the first workload across the multiple compute blocks based on a set of data locality boundaries associated with the threads of the first workload and a list of memory addresses that are active within the multiple processing clusters of the compute blocks during distribution of the threads of the first workload (Borlick, “[0006] Provided are a computer program product, system, and method for determining memory access categories to use to assign tasks to processor cores to execute. [0015] When processing a task, a task dispatcher determines a memory access category of a plurality of memory access categories to which the processed task is assigned and dispatches the processed task to the core assigned the determined memory access category. A memory access category may be defined as a memory 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Borlick into the combination of Kurabayashi and Li, to include all limitations of claim 33. That is, applying the dispatching method of Borlick to dispatch the threads of the first workload of Kurabayashi and Li. The motivation/ suggestion would have been to provide improved techniques for assigning tasks to cores to reduce cache access latency (Borlick, [0015]). 
Allowable Subject Matter
Claims 41-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 41, it recites, The general-purpose graphics processing unit as in claim 23, wherein the list of memory addresses that are active within the multiple processing clusters of the compute blocks is determine based on active address ranges within one or more translation lookaside buffers associated with the compute blocks.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Claim 43 recites similar limitations as claim 41 thus is allowed for the same reason.

None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Response to Arguments
Applicant's arguments filed on 5/12/2021 have been fully considered but they are not persuasive. 
The applicant submits: the combination of cited references fails to teach or suggest, "a processing array including multiple compute blocks, each compute block including multiple processing clusters, wherein each of the multiple processing clusters includes a set of compute units, each compute unit in the set of compute units including a general-purpose graphics processing core," or "a scheduler microcontroller including a thread dispatch unit" as in amended claim 21. Sharma is cited as to "a scheduler microcontroller including a thread dispatch unit." However, the Unslice/global thread dispatch of Sharma is not sufficient to render obvious "a scheduler microcontroller including a thread dispatch unit." While global thread dispatch is disclosed, the unslice of Sharma is not disclosed as being a scheduler microcontroller (Remarks, page 9, 2nd paragraph).
The examiner respectfully disagrees. Sharma ([0033]) discloses “Further, the Slice portion of the architecture can be divided into two functional blocks, pixel pipe 52 and compute clusters 50. As mentioned before, the pixel pipe contains the rasterization, depth and color cluster while the compute cluster encompasses the array of Execution Units (EU) 54 used for 
Sharma further discloses “[0027] The GPU is a unified shader model including three parts: Unslice, Slice and Uncore.” According to figure 2, the global thread dispatch 42 is a part of Unslice portion 38. Therefore, a scheduler microcontroller (GPU) includes a thread dispatch unit (global thread dispatch 42).
The applicant submits: However, while Borlick is discloses "a memory access category" which "may be defined as a memory address range," no teaching is provided for "a set of data locality boundaries associated with the threads of the first workload." As Sharma and Kurabayashi fail to remedy this deficiency, the applicant respectfully submits that the cited combination of references fails to teach or suggest all elements of claim 23 (Remarks, page 10, 1st paragraph).
The examiner respectfully disagrees. Borlick discloses “[0015] When processing a task, a task dispatcher determines a memory access category of a plurality of memory access categories to which the processed task is assigned and dispatches the processed task to the core assigned the determined memory access category. A memory access category may be defined as a memory address range. In this way, tasks operating in a same memory address range of the system memory are assigned to a same core associated with that memory access category/memory address range. [0016] By segregating cache hostile tasks to cores dedicated to cache hostile 
The applicant submits: While Li discloses limiting the number of threads that may be dispatched by a shader unit, no actual disclosure of a "parallelism profile determined during compilation of shader code," for a workload is disclosed. The limits of Li are not disclosed as being specific for a workload, but are applied for a shader unit as a whole without regard to the workload (Remarks, page 11, 1st paragraph).
The examiner respectfully disagrees. Li discloses “[0012] the programs are executed in a multi-threaded manner and the graphics engine driver software balances the size and number of threads dispatched to the shader cores to enhance system performance. [0035] The Instruction Length Merge 507 state will perform an action that merges certain threads in a set of threads to transform a shader program containing several threads with few instructions into a program with a smaller number of threads, while retaining the same functionality. [0042] related instructions that perform similar functionality are combined into a single thread at shader compile time, which enhances threading efficiency by grouping common operations and reducing the number of threads pending execution. Additionally, merging related instructions exposes the instructions to additional back end compiler optimizations, increasing the runtime efficiency of the compiled code. Claim 21, the back end shader compiler limits the number of graphics engine execution threads dispatched by a shader unit on the graphics pipeline”. Therefore, the number of merged .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        6/25/2021